Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
PATH TO ALLOWANCE
Examiner respectfully suggests Applicant telephone Examiner Adams (571-270-3688) prior to filing a response to the instant office action in order to discuss claim amendments / clarifications to place this application in a Condition for Allowance.  Possible considerations for allowance would be to discuss minor claim clarifications or to incorporate all or some of the allowable subject matter from the instant disclosure directed towards at least three-dimensional shape information in combination with the angle and position of an image acquisition device.  Furthermore, adding limitations directed towards the visually recognizable range as a contour of an area related to the captured range is disclosed in prior art FU et al. (US Pub. No.: 2016-0309143), and would not further allowance if proposed in a potential amendment.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIMON (Pub. No:  US 2016-0120402) in view of ITO et al. (Pub. No.: US 2004-0036892) in view of PRESTON (Pub. No.: US 2015-0341542).

As per Claim 1 LIMON discloses A calculation device comprising (Figs. 1-3a-b [Abstract]): a memory (Figs. 1-3 [Abstract] memory unit 140); and at least one processor coupled to the memory, the at least one processor performing operations to (Figs. 1-3a-b [Abstract] memory unit 140 and processor 110): 
receive, as an input, a captured image acquired by an image acquisition device that captures a predetermined area (Figs. 1-3a-b, 5-7, 10 [Abstract] camera [0010]); 
calculate a maximum visually recognizable distance in which the given object to be detected is visually recognized in the captured image, the maximum visually recognizable distance being an upper limit of a distance (Figs. 1-3a-b, 5-7, 10, 13b [Abstract] camera and measuring distance for MDBA visually recognizable – max value for the upper limit on distance as the distance calculated [0008] [0034] [0049] [0074] [0076] [0107-0110]])
and generate output information based on the maximum visually recognizable distance, and outputting the output information (Figs. 1-3a-b, output after calculation [0008] [0107-0110]).
LIMON does not disclose but ITO discloses calculate an evaluation value representing visibility of a given object to be detected in the captured image based on a contrast of the captured image and noise information indicating a degree of noise included in the captured image (Figs. 1-3, 9-13 visibility for playback of the object image data [Abstract] evaluation value to achieve optimal visual output [0200-0201] determining contents based on contrast and noise degree [0251-0252]); based on the evaluation value, a value set as an actual size of the given object to be detected in the captured image (Figs. 1-3, 9-13 size determinations [0251-0253])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include calculate an evaluation value representing visibility of a given object to be detected in the captured image based on a contrast of the captured image and noise information indicating a degree of noise included in the captured image; based on the evaluation value, a value set as an actual size of the given object to be detected in the captured image as taught by ITO into the system of LIMON 
LIMON and ITO do not disclose but PRESTON discloses distance from the image acquisition device to the given object to be detected, and an angle of view of the image acquisition device (Figs. 1, 3-6 distance regarding movie camera 1 and object – an angle of view for purpose of detection [0030] [0052-0053]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include distance from the image acquisition device to the given object to be detected, and an angle of view of the image acquisition device as taught by PRESTON into the system of LIMON and ITO because of the benefit taught by PRESTON to disclose image processing to achieve visual quality output whereby LIMON and ITO are directed towards image processing object recognition with visually perception limits and would benefit from the additional features and teachings directed towards improving image quality.

As per Claim 7 LIMON discloses An information processing method comprising ([Abstract]): 
by at least one processor, receiving, as an input, a captured image acquired by an image acquisition device that captures a predetermined area (See said analysis Claim 1); 
calculating a maximum visually recognizable distance in which the given object to be detected is visually recognized in the captured image (See said analysis Claim 1), the maximum visually recognizable distance being an upper limit of distance (See said analysis Claim 1);
and generating output information based on the maximum visually recognizable distance, and outputting the output information (See said analysis Claim 1)
LIMON does not disclose but ITO discloses calculating an evaluation value representing visibility of a given object to be detected in the captured image based on a contrast of the captured image and noise information indicating a degree of noise included in the captured image (See said analysis for Claim 1); based on the evaluation value, a value set as an actual size of the given object to be detected in the captured image (See said analysis for Claim 1);
 distance from the image acquisition device to the given object to be detected, and an angle of view of the image acquisition device (See said analysis for Claim 1) 

As per Claim 13 LIMON discloses A non-transitory computer-readable storage medium storing a program for causing a computer to execute (Fig. 2 [0105] [0125]):
 receiving, as an input, a captured image acquired by an image acquisition device that captures a predetermined area (See said analysis for Claim 1); 
calculating a maximum visually recognizable distance in which the given object to be detected is visually recognized in the captured image, the maximum visually recognizable distance being an upper limit of distance (See said analysis for Claim 1)
and generating output information based on the maximum visually recognizable distance, and outputting the output information (See said analysis for Claim 1)
LIMON does not disclose but ITO discloses visibility evaluation processing for calculating an evaluation value representing visibility of a given object to be detected in the captured image based on a contrast of the captured image and noise information indicating a degree of noise included in the captured image (See said analysis for Claim 1); based on the evaluation value, a value set as an actual size of the given object to be detected in the captured image (See said analysis for Claim 1)
LIMON and ITO do not disclose but PRESTON discloses distance from the image acquisition device to the given object to be detected, and an angle of view of the image acquisition device (See said analysis for Claim 1)

Claims 2, 8, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIMON (Pub. No:  US 2016-0120402) in view of ITO et al. (Pub. No.: US 2004-0036892) in view of PRESTON (Pub. No.: US 2015-0341542), as applied in Claims 1, 7, 13, and further in view of AIMURA et al (Pub. No.: 2012-0044352).

As per Claim 2 LIMON discloses The calculation device according to claim 1, wherein the at least one processor further performs operation to (See said analysis for Claim 1): 
LIMON does not disclose but ITO discloses calculate, as the evaluation value, to be detected in the captured image based on the contrast and the noise information (Figs. 1-3, 9-13 visibility for playback of the object image data [Abstract] evaluation value to achieve optimal visual output [0200-0201] .
LIMON ITO and PRESTON do not disclose but AIMURA discloses a minimum value of a visually recognizable size of the given object (Figs. 2-5 minimum value size to recognize at least shape of object [0011] [0064])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a minimum value of a visually recognizable size of the given object as taught by AIMURA into the system of LIMON ITO PRESTON because of the benefit taught by AIMURA to disclose a system that improves visual recognition of object shapes to assist a user of said system by obtaining the highest image quality available output whereby LIMON ITO PRESTON are directed towards object recognition capabilities and/or visual image processing characteristics and features to assist with obtaining a higher quality resultant data and would benefit from the additional improvements in visual image processing and object recognition. 

As per Claim 8 LIMON discloses The information processing method according to claim 7, wherein 
LIMON does not disclose but ITO discloses object to be detected in the captured image is calculated based on the contrast and the noise information as the evaluation value (Figs. 1-3, 9-13 visibility for playback of the .
LIMON ITO and PRESTON do not disclose but AIMURA discloses a minimum value of a visually recognizable size of the given object (See said analysis for Claim 2)
As per Claim 14 LIMON discloses The non-transitory storage medium according to claim 13, wherein 
LIMON does not disclose but ITO discloses the visibility evaluation processing calculates, as the evaluation value, object to be detected in the captured image based on the contrast and the noise information (Figs. 1-3, 9-13 visibility for playback of the object image data [Abstract] evaluation value to achieve optimal visual output [0200-0201] contents based on contrast and noise information [0251-0252]) (The motivation that applied in Claim 1 applies equally to Claim 14)
LIMON ITO and PRESTON do not disclose but AIMURA disclose a minimum value of a visually recognizable size of the given object (See said analysis for Claim 2)
Allowable Subject Matter
Claims 3-6, 9-12, 15-18 is/are objected to as being dependent upon the rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Claims 3-6, 9-12, 15-18 is/are allowed.  The following is an examiner’s statement of reasons for allowance:   

As per Claim 3 the prior art of record either alone or in reasonable combination fails to teach or suggest “The calculation device according to claim 1, wherein the at least one processor further performs operation to: calculate a visually recognizable range that is a range in which the given object to be detected is visually recognized in the captured image, of the predetermined area, based on the maximum visually recognizable distance, an installation position of the image acquisition device, the angle of view of the image acquisition device, and three-dimensional shape information including the predetermined area; and, generate a superimposed image in which information indicating the visually recognizable range is superimposed on a projection view of a real space including at least a part of the visually recognizable range, and output the superimposed image as the output information" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 4 the prior art of record either alone or in reasonable combination fails to teach or suggest “The calculation device according to claim 3, wherein the projection view is the captured image, and the information indicating the visually recognizable range indicates a figure of a shape of an area in which a structure included in a capture range of the image acquisition device and the visually recognizable range overlap with each other" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 5 the prior art of record either alone or in reasonable combination fails to teach or suggest “The calculation device according to claim 3, wherein the at least one processor further performs operation to: receive an input for specifying a distance of the given object to be detected from a ground; and generate, as the superimposed image, a superimposed top-view image in which an area where a surface away from the ground by the specified distance and the visually recognizable range overlap with each other is superimposed on a top view of the real space including at least a part of the visually recognizable range based on the input" These limitations .

As per Claim 6 the prior art of record either alone or in reasonable combination fails to teach or suggest “The calculation device according to claim 1, wherein the at least one processor further performs operation to: send an instruction for changing at least either an pose or an angle of view of the image acquisition device to the image acquisition device; calculate the maximum visually recognizable distance again in response to the change of the angle of view of the image acquisition device; and generate second output information based on the re-calculated maximum visually recognizable distance and outputs the second output information" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 9 the prior art of record either alone or in reasonable combination fails to teach or suggest “The information processing method according to claim 7, further comprising: by at least one processor, calculating a visually recognizable range that is a range in which the given object to be detected is visually recognized in the captured image, of the predetermined area, based on the maximum visually recognizable distance, an installation position of the image acquisition device, the angle of view of the image acquisition device, and three-dimensional shape information including the predetermined area; and generating a superimposed image in which information indicating the visually recognizable range is superimposed on a projection view of a real space including at least a part of the visually recognizable range, and outputting the superimposed image as the output information" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 10 the prior art of record either alone or in reasonable combination fails to teach or suggest “The information processing method according to claim 9, wherein the projection view is the captured image, and the information indicating the visually recognizable range indicates a figure of a shape of an area in which a structure included in a capture range of the image acquisition device and the visually recognizable range overlap with each other" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 11 the prior art of record either alone or in reasonable combination fails to teach or suggest “The information processing method according to claim 9, further comprising: by at least one processor, receiving an input for specifying a distance of the given object to be detected from a ground; and generating, as the superimposed image, a superimposed top-view image in which an area where a surface away from the ground by the specified distance and the visually recognizable range overlap with each other is superimposed on a top view of the real space including at least a part of the visually recognizable range based on the input" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 12 the prior art of record either alone or in reasonable combination fails to teach or suggest “The information processing method according to claim 7, further comprising: by at least one processor, sending an instruction for changing at least either an pose or an angle of view of the image acquisition device to the image acquisition device; calculating the maximum visually recognizable distance again in response to the change of the angle of view of the image acquisition device; and generating second output information based on the re-calculated maximum visually recognizable distance and outputting the second output information" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 15 the prior art of record either alone or in reasonable combination fails to teach or suggest “The non-transitory storage medium according to claim 13, storing the program for causing the computer to further execute: range calculation processing for calculating a visually recognizable range that is a range in which the given object to be detected is visually recognized in the captured image, of the predetermined area, based on the maximum visually recognizable distance, an installation position of the image acquisition device, the angle of view of the image acquisition device, and three-dimensional shape information including the predetermined area, wherein the output processing generates a superimposed image in which information indicating the visually recognizable range is superimposed on a projection view of a real space including at least a part of the visually recognizable range, and outputs the superimposed image as the output information" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 16 the prior art of record either alone or in reasonable combination fails to teach or suggest “The non-transitory storage medium according to claim 15, wherein the projection view is the captured image, and the information indicating the visually recognizable range indicates a figure of a shape of an area in which a structure included in a capture range of the image acquisition device and the visually recognizable range overlap with each other" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 17 the prior art of record either alone or in reasonable combination fails to teach or suggest “The non-transitory storage medium according to claim 15, storing the program for causing the computer to receive an input for specifying a distance of the given object to be detected from a ground, wherein the output processing generates, as the superimposed image, a superimposed top-view image in which an area where a surface away from the ground by the specified distance and the visually recognizable range overlap with each other is superimposed on a top view of the real space including at least a part of the visually recognizable range based on the input" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 18 the prior art of record either alone or in reasonable combination fails to teach or suggest “The non-transitory storage medium according to claim 13, storing the program for causing the computer to further execute: instruction processing for sending an instruction for changing at least either an pose or an angle of view of the image acquisition device to the image acquisition device, wherein the calculation processing calculates the maximum visually recognizable distance again in response to the change of the angle of view of the image acquisition device; and the output processing generates second output information based on the re-calculated maximum visually recognizable distance and outputs the second output information" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

The closest prior art of record LIMON (Pub. No:  US 2016-0120402) for Claims 3, 5-6, 9, 11-12, 15, 17-18 does not teach all the elements in reasonable combination with other prior art of record as said claims are recited.  LIMON does disclose receiving a captured image acquired by an image acquisition device that captures a predetermined area, calculating a maximum visually recognizable distance in which the given object to be detected is visually recognized in the captured image, the maximum visually recognizable distance being an upper limit of a distance and generate output information based on the maximum visually recognizable distance, and outputting the output information.

Regarding Claims 4, 10, 16, said claims are disclosed in FU et al. (US Pub. No.: 2016-0309143).  Said claims are allowable as being dependent from Claims 3, 9, 15, respectively, and would otherwise be rejected if included without their respective dependencies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-Friday from 9-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481